Citation Nr: 0840384	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left knee 
condition.

2.  Entitlement to service connection for right wrist 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from September 1990 to 
September 1998.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  A left knee condition was not incurred in or aggravated 
by service and has not been shown to be causally related to 
service.

2.  A right wrist condition was not incurred in or aggravated 
by service and has not been shown to be causally related to 
service. 


CONCLUSIONS OF LAW

1.  Service connection for a left knee condition is not 
established.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


2.  Service connection for a right wrist condition is not 
established.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the veteran pre-adjudication notice by letter 
dated in May 2004.  Although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 
supra.  

VA has obtained service medical records, afforded the veteran 
physical examinations, and obtained medical opinions as to 
the etiology of disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Service Connection for Left Knee Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran is seeking service connection for a chronic left 
knee disability.  He reports that this condition is due to 
extensive physical training in service, including numerous 
parachute jumps, running, and carrying heavy gear.  The 
veteran contends that he was treated for left knee pain over 
a period of three weeks in September 1997.  

The veteran's service medical records contain a single 
treatment record dated in September 1997 showing that he 
complained of left knee pain with lateral movement, which he 
reported had been ongoing for three weeks.  On examination, 
there was no swelling, redness, or deformity.  He was 
assessed as having knee strain and treated conservatively.  
While the veteran reported right knee pain at his July 1998 
separation physical examination, he did not mention any 
problems with his left knee.  

The veteran underwent a VA examination in October 1998, in 
which he was found to have a herniated muscle in his left 
calf.  He did not report any injuries or chronic pain in his 
left knee, and no abnormalities of the left knee were 
observed. 

The veteran underwent a VA orthopedic examination in June 
2004.  He reported daily pain in his left knee which he 
treated with over the counter medication.  He was unable to 
do weightlifting and could not run as much as he liked.  On 
examination, his gait was normal, although he had some pain 
and tenderness medially.  His muscle strength was 5/5.  Range 
of motion testing showed that he had extension to 0 degrees, 
flexion to 130 degrees, and passive flexion to 135 degrees, 
with slight pain in terminal flexion.  He was diagnosed with 
chronic strain with very minor functional impairment.  

The veteran underwent another VA examination in March 2006.  
He reported that his knee symptoms had begun in 1995, due to 
various injuries and overuse.  He stated that he was bothered 
by pain daily, although he had not seen a doctor since 
leaving service.  He was unable to walk more than 20 minutes 
at a time.  On examination, his muscle strength was normal, 
and he had extension to 0 degrees and flexion to 140 degrees, 
with no additional pain or loss of function on repetition.  
X-rays of the knee were normal, and the examiner stated that 
there is no functional impairment.  Based on the lack of a 
current disability and lack of any injury in service, the 
examiner concluded that there is no chronic knee disability 
related to service.  

After careful consideration of the relevant evidence, the 
Board concludes that service connection is not warranted for 
the veteran's left knee condition.  The evidence indicates 
that the veteran had a single episode of left knee pain in 
service, which had apparently resolved by the time of his 
separation.  He did not report left knee pain at his 
separation physical or at the initial VA orthopedic 
evaluation in 1998.  Although he reports that he has 
experienced pain since service, he did not seek treatment for 
left knee pain after service.  The earliest complaint of left 
knee pain in the record is from 2004, six years after his 
separation.  As there is no evidence of a chronic left knee 
disability beginning in service and no medical opinion 
linking the veteran's current condition to his service, there 
is no basis for service connection.  

Service Condition for Right Wrist Disability

The veteran is seeking service connection for a chronic right 
wrist condition.  He reports that he injured his wrist in a 
paragliding accident in June 1996, when he put his hand out 
to break his fall.  The veteran states that, since that time, 
he has experienced pain in his right wrist when he carries 
anything or when he contracts or extends his wrist.  

The veteran's service medical records do not show that he 
injured his right wrist in service.  The paragliding accident 
to which he refers is documented; however, at that time he 
reported that he had struck his back in the accident, and his 
chief complaint was of back pain.  None of the treatment 
records relating to that incident show that he complained of 
wrist pain, and there is no evidence of another such injury 
in service.  The records show that the veteran had tendon 
repair in his right long finger in 1994.  He wore a splint on 
the finger and underwent physical therapy.  In a training 
exercise in November 1997, he cut his right hand and 
underwent surgery, and in March 1997, he sought treatment for 
his right thumb after being stung by a sea urchin.  He 
complained of pain in his right index and middle fingers in 
November 1996 and August 1997.  No injuries to the veteran's 
right wrist are documented in service, and no chronic 
disabilities were noted at his separation physical 
examination.  

The veteran underwent a VA orthopedic evaluation in October 
1998, in which the examiner noted that the tops of his 
fingers had been lacerated and he had undergone surgery in 
service.  The veteran reported pain in this area on gripping, 
which was aggravated by cold weather.  He did not report a 
right wrist injury in service, and no abnormalities were 
found in his wrist. 

The claims file contains VA outpatient treatment records 
which show that the veteran was treated for an injury to his 
right wrist in December 2001.  He reported that a few weeks 
earlier he had slipped and fallen on his right palm, but he 
was having pain in his wrist.  He was unable to hold or swing 
anything with his right hand.  There was no evidence of 
fracture on the x-ray, and he was treated with a splint.  

The veteran underwent a VA orthopedic examination in June 
2004, in which he was found to have normal strength in his 
right wrist, with no tenderness or swelling.  There was 
slight pain in terminal degrees.  He had dorsiflexion to 55 
degrees active and 65 degrees passive, and flexion to 45 
degrees active and 65 degrees passive.  There was slight pain 
in terminal degrees.  An x-ray of his wrist was unremarkable, 
and he was diagnosed with strain with slight functional 
impairment.  

The veteran underwent another VA examination in March 2006, 
in which he exhibited normal strength in his right wrist.  He 
had active dorsiflexion to 40 degrees, passive to 60 degrees, 
active plamar flexion to 65 degrees and passive to 75 
degrees.  There was slight pain in terminal degrees.  Because 
there was no evidence on any injury in service and the 
veteran had not sought treatment for the condition since his 
separation, the examiner concluded that chronic right wrist 
strain was not related to service.  

After carefully reviewing the relevant evidence, the Board 
concludes that service connection is not warranted for the 
veteran's right wrist disability.  There is no evidence of a 
right wrist injury in service, no evidence of continuous 
symptoms or treatment since service, and no medical opinion 
relating the veteran's current wrist strain to his service.  
Therefore, there is no basis for service connection.  


ORDER

Service connection for a chronic left knee condition is 
denied.

Service connection for a chronic right wrist condition is 
denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


